Citation Nr: 1222404	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-45 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to November 1989 and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville.  The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing from the RO in March 2011, and a transcript of that hearing is associated with the claims file.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim, so that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, the Veteran testified during the March 2011 hearing that his hearing loss had increased in severity since the last VA examination in December 2009.  The most recent medical evidence consists of VA treatment records dated through October 2010.  Further, the Veteran testified that he underwent ear surgery at Baptist Memorial Hospital in 2010, and such records are not in the claims file.

VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (stating that VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Therefore, the case must be remanded to obtain any outstanding treatment records and afford the Veteran a new VA examination to determine the current severity of his right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment records for his right ear hearing loss, and to complete the necessary authorization (VA Form 21-4142) for any non-VA providers, specifically to include for the 2010 surgery at Baptist Hospital.  Then, request copies of any outstanding treatment records, including but not limited to any records from Baptist Hospital and any VA treatment records pertaining to the Veteran's hearing loss dated from October 2010 forward.  If any identified records cannot be obtained after reasonable efforts, the Veteran should be notified and allowed an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his right ear hearing loss disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to measure and record all subjective and objective symptomatology of the right ear hearing loss, to include any functional impairment.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

